JOHN W. HUBER, United States Attorney (#7226)
THADDEUS MAY, Assistant United States Attorney (#11317)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801)524-5682
Tad.may@usdoj.gov


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION

  IN THE MATTER OF THE SEARCH OF
  THE WHITE !PHONE SERIAL NUMBER
  CCONT26JF4Y6 (EXHIBITN-10), BLACK
  KYOCERA FLIP PHONE IMEI
  015247001704923 (EXHIBIT N-11), BLACK
                                                                      AFFIDAVIT
  SAMSUNG GALAXY SlO+ IMEI
  354642101110188 (EXHIBIT N-12), BLACK
  SAMSUNG S8+ IMEI 357725085849579
  (EXHIBIT N-13)-IPHONE WITH SILVER
  CASE (EXHIBIT N-14); CELLULAR
                                                    Case No.   2 '. f£1 tv1j .:;;l SO &,~
  DEVICES CURRENTLY LOCATED AT 348
  EAST SOUTH TEMPLE, SALT LAKE CITY,
  UTAH.



                             AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE


       I, Johnny Ngo, being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of electronic

devices that are currently in law enforcement possession, and the extraction from these electronic

devices of electronically stored information described in Attachment B.
        2.      I am a Task Force Officer (TFO) with the Drug Enforcement Administration

Metro Narcotics Task Force (DEA MNTF), United States Department of Justice. The DEA Salt

Lake City District Office is a multi-agency task force responsible for investigating major drug

trafficking organizations. I have been employed by the Unified Police Department (UPD) for

the past seven years. I worked as a uniformed patrol officer with UPD for approximately five

years before transferring into the narcotics unit. I have attended multiple trainings related to

narcotics identification and the investigations of narcotic-related offenses.   I was previously

assigned to the Wasatch Range Task Force, which was an FBI Narcotics Task force, the High

Risk Victims Units within UPD, which investigates vice-related crimes including but not limited

to prostitution, narcotics and human trafficldng. As a Task Force Officer (TFO) with the Drug

Enforcement Administration I have conducted numerous undercover operations during these

investigations resulting in the arrest of several involved individuals. I have participated in

several investigations involving drug trafficking activities, money laundering and conspiracy to

do the same and have written and executed numerous search warrants. These investigations have

resulted in arrests and convictions of individuals who have smuggled, received and distributed

controlled substances, as well as the seizure of controlled substances and proceeds of the sale of

those controlled substances.


        3.      I am an investigative or law enforcement officer of the United States within the

meaning of 18 U.S.C. § 2510(7) and am empowered by law to conduct investigations and to

make arrests for offenses enumerated in Section 2516 of Title 18, United States Code.

        4.      I have participated in the investigation of the offenses set forth below. As a result

of my personal participation in this investigation, and analyses of reports submitted by other

officers, I am familiar with all core aspects of this investigation.
                                                   2
                    IDENTIFICATION OF THE DEVICES TO BE EXAMINED


        5.      This affidavit is submitted for the limited purpose of seeking authorization for a

search warrant for a cellular telephones, described as WHITE IPHONE SERIAL NUMBER

CCONT26JF4Y6 (EXHIBITN-10), BLACK KYOCERA FLIP PHONE IMEI

015247001704923 (EXHIBIT N-11), BLACK SAMSUNG GALAXY SlO+ IMEI

354642101110188 (EXHIBIT N-12), BLACK SAMSUNG S8+ IMEI 357725085849579

(EXHIBIT N-13) and IPHONE WITH SILVER CASE (EXHIBIT N-14). These four devices

were seized from George HYPPOLITE and Avalon WOLLENBERGER on April 4, 2019 from

4534 South Lake Springs Lane, following their arrests. The devices are currently located at 348

East South Temple, Salt Lake City, Utah, as secured evidence. The devices are described in more

detail in Attachment A.


        6.      This affidavit does not purport to set forth all of my knowledge of or investigation

into this matter.

        7.      As set forth below, I submit that there is probable cause to believe that within the

data inside the Device there exists evidence of violations of 21 U.S.C § 841(a)(l), Distribution

and Possession with Intent to Distribute a Controlled Substance, 21 U.S.C § 843(b), Unlawful

Use of a Communication Facility, and 21 U.S.C § 846, Conspiracy to Distribute a Controlled

Substance.

                        FACTS TO ESTABLISH PROBABLE CAUSE


        8.      In July of 2018, members of the DEA Metro Narcotics Task Force conducted an

investigation on a known drug distributor in the Salt Lake County area. Information was obtained



                                                  3
through a confidential source (CS) 1 individuals later identified as George HYPPOLITE and

Avalon WOLLENBERGER were distributing cocaine in the Salt Lake City area.

         9.       On February 8, 2019, agents conducted a controlled purchase of cocaine utilizing

the CS to purchase from HYPPOLITE and WOLLENBERGER. A deal location was established

and agents met with the CS in a neutral location.                  A recorded phone call was placed to

HYPPOLITE and WOLLENBERGER' s phone number of 385-270-7203 from the CS' s telephone.

A female answered, confirmed by the CS to be WOLLENBERGER. The CS ordered "two B's"

(two eight balls of cocaine which is approximately seven grams). WOLLENBERG agreed and

the conversation ended. The CS was searched for drugs, cash and weapons by agents prior to the

deal and none of these items were located. The CS was provided with investigative funds for this

purchase and an electronic monitoring device. The CS was then followed to the deal location and

monitored.

         10.     A short time later, agents observed a white Dodge Durango bearing Utah license

plate F997MY, which matched the vehicle information the CS had previously provided, pull onto

the target street occupied by a female (who was later confirmed to be WOLLENBERGER) and

arrive at the deal location. Agents observed the CS meeting with WOLLENBERGER and

completing the deal for the suspected cocaine. WOLLENBERGER then left the deal location and

surveillance was conducted on WOLLENBERGER. Once WOLLENBERGER left the area, other

agents met with the CS and recovered the suspected cocaine. The CS was searched once again for

drugs, money and weapons and none of these items were located and the CS was released.



1 The CS has a criminal history involving property crimes, drug possession and distribution. The CS has been
providing information in consideration of current charges and sentencing. The information provided by the CS has
been corroborated by agents and proven credible.

                                                        4
        11.     Surveillance was able to follow WOLLENBERGER back to a residence located at

4534 South Lake Springs Lane, the TARGET LOCATION, and observed WOLLENBERGER

pulling into the garage of this residence and closing the garage door.        Agents completed

surveillance at this point.

        12.     Agents transported the suspected cocaine back to the DEA Salt Lake City District

Office (SLCDO) where it was tested and presumptively tested positive as cocaine HCL and

weighing 7.1 grams. The cocaine was sent to the Western Lab for processing.

        13.     On March 4, 2019, agents conducted a second controlled purchase of seven grams

of cocaine utilizing the CS from HYPPOLITE and WOLLENBERGER. Prior to the operation, the

CS had provided information to agents that HYPPOLITE was driving a new rental vehicle and

described it as a maroon colored sports utility vehicle. Agents conducted surveillance at the

TARGET ADDRESS as well as the deal location. Agents observed HYPPOLITE standing outside

the garage at the TARGET ADDRESS smoking a cigarette and then went back inside and shut the

garage door.

        14.     As agents were about to meet with the CS, surveillance observed a maroon Dodge

Durango bearing Utah license plate F880MY arrive at the deal location. Agents met with the CS

at a neutral location and were advised by the CS that WOLLENBERGER was at the deal location.

The CS was searched for drugs, money and weapons and none of these items were located. The

CS was provided with investigate funds and an electronic monitoring device and followed back to

the deal location.

        15.    The CS arrived at the deal location and was observed by agents, meeting with

WOLLENBERGER who was the driver of the Dodge Durango, and completed the deal for the

suspected cocaine. WOLLENBERGER left the deal location and surveillance was conducted.

                                               5
Once WOLLENBERGER left the area, agents met with the CS back at the neutral location where

the suspected cocaine was recovered and the CS confirmed that WOLLENBERGER was the

person who sold the cocaine to the CS. The CS was searched for drugs, cash and weapons prior

to leaving and none of these items were found.

        16.     Surveillance was able to follow WOLLENBERGER directly back to the TARGET

ADDRESS and observed her pull into the garage. Agents completed surveillance at this point.

        17.    Agents transported the suspected cocaine back to the SLCDO where it was tested

positive as cocaine HCL. The cocaine weighed 37.5 grams (Total package weight). The cocaine

was then sent to the Western Lab for processing.

        18.    On March 19, 2019, a third controlled purchase of seven grams of cocaine utilizing

the CS from HYPPOLITE and WOLLENBERGER was conducted. Surveillance was conducted

at the TARGET ADDRESS and deal location. Agents met with the CS at a neutral location, where.

the CS was searched for drugs, money and weapons and none of these items were found.

        19.    Agents had the CS place a phone call to HYPPOLITE at the phone number of 385-

270-7203. A male answered (later confirmed to be HYPPOLITE per the CS) and the CS placed

the order and the male replied, "I'll be there". The call was completed.

       20.     Agents out at the TARGET ADDRESSED observed a white Jeep Grand Cherokee
                                                                                      )

bearing Utah license plate F080MZ arrive at the TARGET ADDRESS and pull into the garage.

Agents observed HYPPOLITE and WOLLENBERGER exit the garage with a small white dog,

sit near the curb, using their cell phones and smoking for a period of time.

       21.     After a short period, the CS was instructed to s1:;nd a text message to HYPPOLITE

asking "how long". HYPPOLITE replied, "10 minutes". Agents then observed the white Jeep

Grand Cherokee leaving the TARGET ADDRESS driven by WOLLENBERGER.

                                                 6
        22.    The CS was provided with investigate funds ap.d an electronic monitoring device

and followed back to the deal location.

        23.    Surveillance was able to follow WOLLENBERGER from the TARGET

ADDRESS directly to the deal location without making any stops in between. Agents observed

WOLLENBERGER arrive at the deal location and stop at the location.            HYPPOLITE was

observed exiting the passenger side of the vehicle and making contact with the CS. After a brief

conversation, HYPPOLITE completed the deal with the CS and returned back to the vehicle

(WOLLENBERGER remained inside the vehicle). WOLLENBERGER and HYPPOLITE then

left the deal location and surveillance followed the vehicle from the area.

       24.     The CS was followed from the deal location back to the neutral location to meet

with agents, where the suspected cocaine was recovered.           The CS confirmed with agents

HYPPPOLITE was the individual who gave the cocaine to the CS. The CS was once again

searched for drugs, money and weapons prior to leaving and none of these items were located.

Agents completed surveillance at this point on HYPPOLITE.

       25.     On March 25, 2019, surveillance was conducted at the TARGET ADDRESS. I

was able to observe the white Jeep Grand Cherokee pull into the complex from 1300 East. I

observed HYPPOLITE driving the vehicle and WOLLENBERGER in the passenger seat. The

Jeep pulled into the garage at the TARGET ADDRESS. Shortly after, I observed HYPPOLITE

and WOLLENBERGER exit the garage and sit on the curb for a period of time. Agents transported

the suspected cocaine back to the SLCDO where it tested positive for cocaine HCL. The cocaine

weighed 38.9 grams (Total package weight). The cocaine was then sent to the Western Lab for

processing.



                                                 7
        26.     On April 4, 2019, a search warrant was executed at the address of 4534 South Lake

Springs Lane. HYPPOLITE and WOLLENBERGER were contacted outside near the garage and

detained. WOLLENBERGER was holding an I-phone with a silver case (Exhibit N-14), while

HYPPOLITE had a Kyocera flip phone (Exhibit N-11) and black Samsung SlO+ cell phone

(Exhibit N-12) in his pocket. HYPPOLITE was also found with cocaine and cocaine base in his

hand when detained. While being searched, HYPPOLITE was able to grab the flip phone while

handcuffed and threw it into the street, breaking the cell phone.

        27.     A black Samsung S8+ (Exhibit N-13) was located in the center console of the Jeep

Grand Cherokee along with marijuana and cocaine. A white I-Phone (Exhibit N-10) was located

inside the residence on a computer table near additional marijuana and U.S. Currency.

        28.     During the search warrant, Agents seized 150 grams of cocaine base and 185.5

grams of cocaine.

        29.      Based upon your affiant' s training, experience, and participation in other

investigations involving the distribution of controlled substances, your affiant knows the following

facts related to drug distributors:

        30.     Based on my training and experience, consultation with other law enforcement

officers experienced in drug trafficking and financial crime investigations, and all the facts and

opinions detailed in this affidavit, I know that participants in drug trafficking crimes such as Mr.

HYPPOLITE routinely use cellular devices to: (a) maintain contact with co-conspirators and

confederates via voice calls, voice mail, text type SMS and MMS messaging, email, application-

based messaging and calling services such as WhatsApp, Tango, Dingtone, Facebook, and similar

services on their cellular and computer devices; (b) make arrangements to traffic, conceal, or sell

illicit narcotics via voice calls, voice mail, text type SMS and MMS message, email, and the

                                                 8
 previously indicated application type messaging and calling services on their cellular and computer

 devices; (c) take and store digital photographs and videos which depict their involvement, or co-

 conspirator or confederates' involvement, in the distribution of illicit narcotics on their cellular,

 computer, or camera devices, and additionally these photographs can contain exif data (a type of

· metadata associated with photographs) which can provide evidentiary location information tagged

to the particular photo; (d) draft or keep notes or lists detailing contacts, co-conspirators,

 confederates, money owed and spent, and evidencing their involvement in the possession and

distribution of illicit narcotics on their cellular and computer devices; and (e) additionally, the

devices themselves, by use of GPS or computer searches relating to mapping, can contain valuable

travel and route data associated with the trafficking and distribution of illicit narcotics. As

described in the previous paragraphs, it is common for those involved in the international shipping

of illicit narcotics to utilize cellular and/or computer devices to communicate related to those

shipments so as to ensure the success of those transactions.


        31.     Traffickers of controlled substances and those who assist them maintain and

retain accounts or records of their drug trafficking activities, including lists of drug quantities

and money owed, records including contact names and numbers, photographs, and similar

records of evidentiary value. These items are generally kept in locations where drug traffickers

believe their property is secure and will remain undetected from law enforcement, such as inside

their homes, stored in vehicles, or electronically on their electronic devices and storage mediums.

        32.     Drug traffickers and money launderers commonly maintain addresses, vehicles, or

telephone numbers which reflect names, addresses, vehicles, and/or telephone numbers of their

suppliers, customers, and associates in the trafficking organization. It is common to find drug


                                                   9
traffickers/money launderers keeping records of said associates in cellular telephones and/or

other electronic devices and storage mediums.


        3 3.    Illegal drug traffickers and manufacturers sometimes take or cause to be taken

photographs and/or video recordings of themselves, their associates, their property, and their

illegal product. These individuals usually maintain these photographs and recordings in their

possession, at their premises, or at some other safe place, such as on their electronic devices and

storage mediums.
        34.      Illegal drug trafficking, manufacturing, and money laundering are continuing

activities over months and even years.         Illegal drug traffickers will repeatedly obtain (or

manufacture) and distribute controlled substances on a somewhat regular basis, much as any

distributor of a legitimate commodity would purchase or manufacture stock for sale and, similarly,

such drug traffickers will have an "inventory" which will fluctuate in size depending upon various

factors to include the demand and supply for the product. Traffickers and manufacturers often

keep records of their illegal activities for a period of time extending beyond the time during which

they actually possesses illegal controlled substances in order to maintain contact with criminal

associates for future drug transactions and so that they have records of prior transactions for which,

as an example, they might still be owed money, or might owe someone else money. These records·

are often created in code and are often stored in electronic devices and storage mediums.


       35.     Your affiant knows that drug purchasers and dealers depend heavily on cellular

telephones for communications with drug trafficking associates. Drug dealers use cellular

telephones to inform drug recipients and drug suppliers of their status. Furthermore, drug

suppliers and drug recipients use cellular telephones to monitor the progress of drug transporters.




                                                 10
Drug transporters and their associates also often possess more than one cellular telephone so that

a different telephone may be used to contact different drug trafficking associates.

        36.      Your affiant knows that cellular telephones of drug transporters often contain an

electronic record of outgoing and incoming calls. The cellular telephones also often contain

electronically stored lists of associates, many of whom are co-conspirators. Furthermore,

cellular telephones contain an electronic record of its own telephone number. Sometimes access

to the electronic contents of a cellular telephone is the only means of determining the telephone

number assigned to a particular telephone possessed by a drug dealer or purchaser. All of the

foregoing electronic information is useful for identifying and providing evidence against drug

distributors and their co-conspirators.

        37.      I know from experience and training, and as detailed in this affidavit, that those

persons involved in the illicit trafficking of narcotics will go to great lengths to conceal, hinder,

or thwart law enforcement discovery of their trafficking operation or locations associated with

the trafficking of illicit narcotics.


        38.     The Devices are currently in storage at 348 East South Temple, Salt Lake City,

Utah. In my training and experience, I know that the Devices have been stored in a manner in

which their contents are, to the extent material to this investigation, in substantially the same

state as they were when the Device first came into the possession of the DEA.


                                        TECHNICAL TERMS


        39.     Based on my training and experience, I use the following technical terms to

convey the following meanings:



                                                  11
a. The "Device" or "Devices" (Wireless telephone): A wireless telephone (or

    mobile telephone, or cellular telephone) is a handheld wireless device used for

    voice and data communication through radio signals. These telephones send

    signals through networks of transmitter/receivers, enabling communication with

    other wireless telephones or traditional "land line" telephones. A wireless

    telephone usually contains a "call log," which records the telephone number, date,

    and time of calls made to and from the phone. In addition to enabling voice

    communications, wireless telephones offer a broad range of capabilities. These

   capabilities include: storing names and phone numbers in electronic "address

   books;" sending, receiving, and storing text messages and e-mail; taldng, sending,

   receiving, and storing still photographs and moving video; storing and playing

   back audio files; storing dates, appointments, and other information on personal

   calendars; and accessing and downloading information from the Internet.

   Wireless telephones may also include global positioning system ("GPS")

   technology for determining the location of the device.


b. Digital camera: A digital camera is a camera that records pictures as digital

   picture files, rather than by using photographic film. Digital cameras use a

   variety of fixed and removable storage media to store their recorded images.

   Images can usually be retrieved by connecting the camera to a computer or by

   connecting the removable storage medium to a separate reader. Removable

   storage media include various types of flash memory cards or miniature hard

   drives. Most digital cameras also include. a screen for viewing the stored images.

   This storage media can contain any digital data, including data unrelated to
                                   12
    photographs or videos. The "Devices" indicated in this affidavit contain digital

    cameras.


c. GPS: A GPS navigation device uses the Global Positioning System to display its

    current location. It often contains records the locations where it has been. Some

    GPS navigation devices can give a user driving or walking directions to another

   location. These devices can contain records of the addresses or locations involved

   in such navigation. The Global Positioning System (generally abbreviated

   "GPS") consists of 24 NAVS TAR satellites orbiting the Earth. Each satellite

   contains an extremely accurate clock. Each satellite repeatedly transmits by radio

   a mathematical representation of the current time, combined with a special

   sequence of numbers. These signals are sent by radio, using specifications that

   are publicly available. A GPS antenna on Earth can receive those signals. When

   a GPS antenna receives signals from at least four satellites, a computer connected

   to that antenna can mathematically calculate the antenna's latitude, longitude, and

   sometimes altitude with a high level of precision.


d. IP Address: An Internet Protocol address (or simply "IP address") is a unique

   numeric address used by computers on the Internet. An IP address is a series of

   four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

   Every computer attached to the Internet computer must be assigned an IP address

   so that Internet traffic sent from and directed to that computer may be directed

   properly from its source to its destination. Most Internet service providers control

   a range of IP addresses. Some computers have static-that is, long-term-IP

                                    13
                  addresses, while other computers have dynamic-that is, frequently changed-IP

                  addresses.


             e. Internet: The Internet is a global network of computers and other electronic

                  devices that communicate with each other. Due to the structure of the Internet,

                  connections between devices on the Internet often cross state and international

                  borders, even when the devices communicating with each other are in the same

                  state.


             f.   Messaging: The ability to communicate through additional mediums outside of

                  the regular cellular service to include SMS text, MMS, email, application

                  platforms such as but not limited to WhatsApp, Facebook, Dingtone, Google

                  Voice, Viber, etc.


       40.        Based on my training, experience, research, and from consulting the

manufacturer's advertisements and product technical specifications available online at

www.phonescoop.com, I know that the Devices have capabilities that allow them to serve as a

wireless telephone, digital camera, internet computer, and GPS navigation device. Additionally,

in my training and experience, examining data stored on devices of these types can uncover,

among other things, evidence that reveals or suggests who possessed or used the device.


                    ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       41.        Based on my lmowledge, training, and experience, I lmow that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the




                                                  14
Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.


       42.        Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Devices were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence might be on the Devices because:


             g. Data on the storage medium can provide evidence of a file that was once on the

                  storage medium but has since been deleted or edited, or of a deleted portion of a

                  file (such as a paragraph that has been deleted from a word processing file).

                  Forensic evidence on a device can also indicate who has used or controlled the

                  device. This "user attribution" evidence is analogous to the search for "indicia of

                  occupancy" while executing a search warrant at a residence.


             h. A person with appropriate familiarity with how an electronic device works may,

                  after examining this forensic evidence in its proper context, be able to draw

                  conclusions about how electronic devices were used, the purpose of their use, who

                  used them, and when.


             i.   The process of identifying the exact electronically stored information on a storage

                  medium that is necessary to draw an accurate conclusion is a dynamic process.

                  Electronic evidence is not always data that can be merely review~d by a review

                  team and passed along to investigators. Whether data stored on a computer is


                                                   15
                  evidence may depend on other information stored on the computer and the

                  application of knowledge about how a computer behaves. Therefore, contextual

                  information necessary to understand other evidence also falls within the scope of

                  the warrant.


             J.   Further, in finding evidence of how a device was used, the purpose of its use, who

                  used it, and when, sometimes it is necessary to establish that a particular thing is

                  not present on a storage medium.


       43.        Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the    ~ntire   medium, that might expose many parts of the

device to human illspection in order to determine whether it is evidence described by the warrant.


       44.        Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.




                                                   16
II


II


II


                                        CONCLUSION


       45.    I submit that this affidavit supports probable cause for a search warrant

authorizing the forensic examination of the Devices described in Attachment A to seek the items

described in Attachment B.


                                                 Respectfully submitted,



                                               ~~Task Force Officer
                                                 Drug Enforcement Administration

       Subscri ed and sworn to before me on April /&°2019:


       BROOKE WELLS
       lJNITED STATES MAGISTRATE JUDGE




                                               17
                                       ATTACHMENT A


                             THE DEVICES TO BE SEARCHED


           •   Subject Telephone #1 : WHITE !PHONE SERlAL NUMBER CCONT26JF4Y6

               (EXHIBIT N-10),

           •   Subject Telephone #2 : BLACK KYOCERA FLIP PHONE IMEI

               015247001704923 (EXHIBIT N-11),

           •   Subject Telephone #3 : BLACK SAMSUNG GALAXY S 1O+ IMEI

               354642101110188 (EXHIBIT N-12),

           •   Subject Telephone #4 : BLACK SAMSUNG S8+ IMEI 357725085849579

               (EXHIBIT N-13)

           •   Subject Telephone #5 - !PHONE WITH SILVER CASE (EXHIBIT N-14)

           •   Seized from 4534 South Lake Springs Lane, Millcreek, Utah, on April 4, 2019.



       This warrant authorizes the forensic examination of the "Device" for the purpose of

identifying the electronically stored information described in Attachment B.
                                           ATTACHMENT B


                               THE INFORMATION TO BE SEIZED


        1.        All records on the Devices described in Attachment A that relate to violations of

Title 21 U.S.C. Sec. 84l(a)(l), and Sec. 846, including:


             a. lists of contacts and related identifying information;


             b. types, amounts, and prices of drugs trafficked as well as dates, places, and

                  amounts of specific transactions;


             c. any information related to sources of drugs (including names, addresses, phone

                  numbers, or any other identifying information


             d. all bank records, checks, credit card bills, account information, and other financial

                  records, or other records indicating attribution;


             e. all recordings both audio and visual indicating possession, storage, or trafficking

                  (to include exif data associated with visual recordings which can provide

                  evidentiary dates and locations associated with the recordings);


             f.   all communications to include but not limited to text or media messages, instant

                  messaging, or messaging applications utilizing the Internet.


       2.         Evidence of user attribution showing who used or owned the Devices at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history;


       3.         Records evidencing the use of the Internet including:
             a. records of Internet Protocol addresses used;


             b. records oflnternet activity, including firewall logs, caches, browser history and

                cookies, "bookmarked" or "favorite" web pages, search terms that the user

                entered into any Internet search engine, and records of user-typed web addresses.


        4.      Any other fruits or instrumentalities of the crimes of Possession with Intent to

Distribute and Conspiracy to Distribute Heroin, Cocaine, and Methamphetamine.


        As the indicated devices can contain removable storage mediums such flash memory or

Subscriber Identity Modules, the terms "records" and "information" include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or

stored, including any form of computer or electronic storage (such as flash memory or other

'media that can store data).




                                                 2
